  4:20-cv-03101-RGK-PRSE Doc # 11 Filed: 12/01/20 Page 1 of 9 - Page ID # 37




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

EAN MIKALE and ALEDIA MIKALE,

                     Plaintiffs,                               4:20CV3101

       vs.
                                                           MEMORANDUM
U.S. DEPT. OF LABOR, NEBRASKA                               AND ORDER
DEPARTMENT OF EDUCATION,
NEBRASKA DEPARTMENT OF
LABOR, and CITY OF FREMONT,

                     Defendants.


      Plaintiffs, who are not prisoners, have been given leave to proceed in forma
pauperis. (Filing 6.) The court now conducts an initial review of Plaintiffs’ claims to
determine whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

       In four documents the court shall consider as one Complaint (Filings 1, 8, 9, 10),
Plaintiffs Ean and Aledia Mikale seek money damages from the United States
Department of Labor, the Nebraska Department of Education, the Nebraska Department
of Labor, and the City of Fremont, Nebraska, under 42 U.S.C. § 1983 and the Workforce
Innovation and Opportunity Act, 29 U.S.C. §§ 3101 et seq. (Westlaw 2020) (“WIOA”).
Plaintiffs allege that they “were members of the International Drone Federation, an
association for the newly federally recognized occupations for Commercial Drone
Pilots and Commercial Drone Software Developers.” (Filing 10 at CM/ECF p. 2.)
Plaintiffs then allege a flurry of highly detailed and confusing facts suggesting that, as
part of their business, they paid and trained three apprentices; their training program
ended due to financial hardship and state regulatory issues; and when Plaintiffs changed
their business model, the Nebraska Department of Labor revoked its contract with
Plaintiffs. (Id. at CM/ECF pp. 2-3.)
  4:20-cv-03101-RGK-PRSE Doc # 11 Filed: 12/01/20 Page 2 of 9 - Page ID # 38




       Plaintiffs claim that the Defendants (1) conspired to deny them a “Federally
recognized Apprenticeship” and to “oppress the business of the plaintiffs”; (2) infringed
their First and Fourteenth Amendment rights to “freely organize as an association” and
to “peacefully assemble”; (3) engaged in negligent misrepresentation when the City of
Fremontb indicated that Plaintiffs’ “Apprenticeship” was approved, that the City would
assist Plaintiffs in obtaining funding, that it would furnish a letter of support for the
JPMorgan Chase Advancing Cities Competition, and it would “approve a Drone
District around the Methodist Fremont Hospital,” and the City’s failure to do so
negatively affected Plaintiffs’ opportunity to pursue federal research dollars, attract
investment, and deliver a contract as promised, as well as caused Plaintiffs to spend
thousands of dollars purchasing equipment and staff, leasing property, and purchasing
insurance; and (4) included unconscionable language in “the contractual agreement in
question,” the contents of which are unclear. (Filing 1 at CM/ECF pp. 4-5; Filing 10 at
CM/ECF pp. 1-4.)

                      II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim, that
fails to state a claim upon which relief may be granted, or that seeks monetary relief
from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        Pro se plaintiffs must set forth enough factual allegations to “nudge[] their claims
across the line from conceivable to plausible,” or “their complaint must be dismissed.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.”).

        “The essential function of a complaint under the Federal Rules of Civil Procedure
is to give the opposing party ‘fair notice of the nature and basis or grounds for a claim,
and a general indication of the type of litigation involved.’” Topchian v. JPMorgan
Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199
                                             2
  4:20-cv-03101-RGK-PRSE Doc # 11 Filed: 12/01/20 Page 3 of 9 - Page ID # 39




F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other parties.”
Topchian, 760 F.3d at 849 (internal quotation marks and citations omitted).

                                      III. DISCUSSION

A. Purported Class Action

       Plaintiffs purport to “seek damages as redress as a class.” (Filing 10 at CM/ECF
p. 4.) Because “pro se litigants may not represent the interests of other parties,” Miller
By A.M. v. Dorsey, No. 4:18CV3031, 2018 WL 4854180, at *3 (D. Neb. Oct. 5, 2018),
this action cannot proceed as a class action. Nelson v. Hjorth, No. 8:18CV88, 2018 WL
2050571, at *4 (D. Neb. May 2, 2018) (“a pro se plaintiff who is not an attorney cannot
maintain a class action”); Deas v. Kenney, No. 8:15CV35, 2015 WL 1883614, at *2 (D.
Neb. Apr. 24, 2015) (pro se litigants may not bring the claims of others to federal court);
Tyler v. Term Limit Statute of State of Neb., No. 8:08CV129, 2008 WL 2129828, at *1
(D. Neb. May 19, 2008) (“Pro se litigants may not represent other parties, even in class
action proceedings.”) (citing cases).

B. Constitutional Claims

       Plaintiffs’ Complaint alleges claims for money damages pursuant to 42 U.S.C. §
1983 for violation of their First and Fourteenth Amendment rights to “freely organize
as an association” and to “peacefully assemble.” “To state a claim under § 1983, a
plaintiff must allege the violation of a right secured by the Constitution and laws of the
United States, and must show that the alleged deprivation was committed by a person
acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

      1. Nebraska Departments of Education and Labor

      States and their agencies are not considered “persons” for purposes of § 1983.
See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65-66 (1989). Furthermore, the
Eleventh Amendment bars claims for damages by private parties against a state and its
                                            3
  4:20-cv-03101-RGK-PRSE Doc # 11 Filed: 12/01/20 Page 4 of 9 - Page ID # 40




agencies in federal court. Monroe v. Ark. State Univ., 495 F.3d 591, 594 (8th Cir. 2007)
(Eleventh Amendment bars suit against state agency for any kind of relief); Nix v.
Norman, 879 F.2d 429, 431-32 (8th Cir. 1989) (suit for money that must be paid from
public funds in state treasury and is brought solely against state or state agency is
proscribed by Eleventh Amendment). Accordingly, Defendants Nebraska Department
of Education and Nebraska Department of Labor are not subject to suit under § 1983.

      2. United States Department of Labor

       Plaintiffs’ constitutional claims against the United States Department of Labor1
fail because constitutional tort claims may not be asserted against federal agencies.
F.D.I.C. v. Meyer, 510 U.S. 471, 473 (1994) (Bivens actions cannot be brought against
federal agencies); Buford v. Runyon, 160 F.3d 1199, 1203 (8th Cir. 1998) (Bivens
actions “cannot be prosecuted against the United States and its agencies because of
sovereign immunity”).

      3. City of Fremont

       Plaintiffs also seek to bring section 1983 claims against the City of Fremont,
Nebraska. In Monell v. Department of Social Services, 436 U.S. 658 (1978), the
Supreme Court held that a municipality (or other local government unit) can be liable
under 42 U.S.C. § 1983 if an “action pursuant to official municipal policy of some
nature caused a constitutional tort.” Id. at 691. “To establish municipal liability, a
plaintiff must first show that one of the municipality’s officers violated her federal
right.” Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010) (citing
City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam); Sanders v. City


      1 Such claims are known as Bivens claims. Bivens v. Six Unknown Named Agents
of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). “An action under Bivens is almost
identical to an action under section 1983, except that the former is maintained against
federal officials while the latter is against state officials.” Gordon v. Hansen, 168 F.3d
1109, 1113 (8th Cir. 1999) (internal quotation marks and citation omitted).


                                            4
  4:20-cv-03101-RGK-PRSE Doc # 11 Filed: 12/01/20 Page 5 of 9 - Page ID # 41




of Minneapolis, 474 F.3d 523, 527 (8th Cir. 2007)). “If that element is satisfied, then a
plaintiff must establish the requisite degree of fault on the part of the municipality and
a causal link between municipal policy and the alleged violation.” Id. (citing City of
Canton v. Harris, 489 U.S. 378, 388-92 (1989)).

        To prevail on a claim alleged against the City of Fremont, Plaintiffs must show
that the constitutional violation resulted from (1) an official “policy,” (2) an unofficial
“custom,” or (3) a deliberately indifferent failure to train or supervise. Corwin v. City
of Independence, 829 F.3d 695, 699 (8th Cir. 2016). “Official policy involves ‘a
deliberate choice to follow a course of action . . . made from among various alternatives’
by an official who has the final authority to establish governmental policy.” Jane Doe
A By & Through Jane Doe B v. Special Sch. Dist. of St. Louis Cty., 901 F.2d 642, 645
(8th Cir. 1990) (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)). “[A]
plaintiff may establish municipal liability through an unofficial custom of the
municipality by demonstrating ‘(1) the existence of a continuing, widespread, persistent
pattern of unconstitutional misconduct by the governmental entity’s employees; (2)
deliberate indifference to or tacit authorization of such conduct by the governmental
entity’s policymaking officials after notice to the officials of that misconduct; and (3)
that plaintiff was injured by acts pursuant to the governmental entity’s custom, i.e., that
the custom was a moving force behind the constitutional violation.’” Malone v. Hinman,
847 F.3d 949, 955 (8th Cir. 2017) (quoting Corwin, 829 F.3d at 699-700). A municipal
liability claim based on a theory of inadequate training or supervision is simply an
extension of a claim based on a “policy” or “custom” theory of municipal liability.
Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018).

       Here, Plaintiffs make no allegations of “a policy, officially adopted and
promulgated by the City of [Fremont], or a practice, so permanent and well-settled so
as to constitute a custom, that existed and through which” the City acted to destroy
Plaintiffs’ business. Davison v. City of Minneapolis, Minn, 490 F.3d 648, 659 (8th Cir.
2007). Rather, Plaintiffs make factual allegations pertaining to their specific situation,
which is insufficient to impose Monell liability. Id. (“‘[p]roof of a single incident of
unconstitutional activity is not sufficient to impose liability under Monell,’” (quoting
Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985))). “Though pro se complaints are
                                            5
  4:20-cv-03101-RGK-PRSE Doc # 11 Filed: 12/01/20 Page 6 of 9 - Page ID # 42




to be construed liberally, they still must allege sufficient facts to support the claims
advanced.” Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (citation omitted) (citing
Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (regarding a pro se plaintiff, “we
will not supply additional facts, nor will we construct a legal theory for plaintiff that
assumes facts that have not been pleaded.”)).

     Accordingly, Plaintiffs have failed to state constitutional claims against all of the
named Defendants.

      4. Leave to Amend Would be Futile

       Allowing Plaintiffs leave to amend their Complaint would be futile because even
if Plaintiffs had named parties against whom constitutional claims could properly be
asserted, the court cannot discern any plausible basis for First or Fourteenth
Amendment violations. None of Plaintiffs’ allegations suggest a violation of their right
to assemble or associate under the First Amendment. Roberts v. U.S. Jaycees, 468 U.S.
609, 617-20 (1984) (Court has recognized freedom of association in two senses—
protecting intimate human relationships and associating for purposes of engaging in
speech, assembly, petition for redress of grievances, and exercise of religion; finding
that “a large business enterprise” would be “remote from the concerns giving rise to . .
. constitutional protection”); SH3 Health Consulting, LLC v. Page, 459 F. Supp. 3d
1212, 1225 (E.D. Mo. 2020) (stay-at-home order in response to pandemic did not
violate businesses’ First Amendment right of assembly; while order prevented
businesses from assembling with staff and customers in their physical places of
business, plaintiffs could still assemble in other ways, such as video call or internet
group chat). Nor do Plaintiffs state a claim for violation of their Fourteenth Amendment
rights to due process or equal protection. Robbins v. Becker, 794 F.3d 988, 994, 996
(8th Cir. 2015) (Fourteenth Amendment does not protect the right to a specific job;
plaintiffs failed to state viable equal protection claim when they complained defendants
interfered with their business and treated them unfairly but failed to allege they were
similarly situated to other businesses or that such businesses were treated more
favorably under similar circumstances). Furthermore, the failure to allege any
constitutional claim is fatal to Plaintiffs’ claim that the Defendants conspired to violate

                                            6
  4:20-cv-03101-RGK-PRSE Doc # 11 Filed: 12/01/20 Page 7 of 9 - Page ID # 43




their constitutional rights because without a constitutional violation, there can be no
actionable conspiracy claim. Robbins, 794 F.3d at 997.

C. Workforce Innovation & Opportunities Act

      Through 42 U.S.C. § 1983, Plaintiffs attempt to individually enforce the
Workforce Innovation and Opportunity Act (“WIOA”), 29 U.S.C. §§ 3101-3361
(Westlaw 2020) (Pub. L. No. 113-128, 128 Stat. 1425 (2014)).

             Congress passed the Workforce Innovation and Opportunity Act
      (WIOA) in 2014. . . . The Act authorizes appropriations of federal funds
      for state workforce development systems. Id. §§ 3101, 3275. In order to
      receive the federal funds, a state’s governor creates a state workforce
      development board and adopts a state plan. Id. §§ 3111-12. A governor
      must designate local areas within the state, managed by local workforce
      development boards pursuant to a local plan, which then oversee the
      operation of centers and enroll participants in training programs. Id. §
      3121-23.

Coastal Ctys. Workforce, Inc. v. LePage, No. 1:17-CV-00417, 2018 WL 545712, at *1
(D. Me. Jan. 24, 2018) (local workforce training organization sued state governor and
department of labor claiming they failed to make funds available in violation of WIOA).

       While one court has held that the WIOA confers a right upon a local workforce
training organization to enforce WIOA’s provisions dealing with the prompt allocation
of funds through § 1983, the court held that an individual worker (like Plaintiffs in this
case) “who would benefit from WIOA funding to help secure ‘access to and
opportunities for the employment, education, training, and support services,’ 29 U.S.C.
§ 3101, is statutorily barred from suing the Governor to release the WIOA funds.”
Coastal Ctys. Workforce, Inc. v. LePage, 284 F. Supp. 3d 32, 47 (D. Me. 2018), appeal
dismissed, No. 18-1059, 2018 WL 3440030 (1st Cir. Mar. 2, 2018) (noting that because
WIOA is Spending Clause legislation, court should not lightly conclude that statute
gives rise to enforceable individual rights because “‘the typical remedy for state
noncompliance with federally imposed conditions [in spending legislation] is not a
private cause of action for noncompliance but rather action by the Federal Government
to terminate funds to the State.’” (quoting Colón-Marrero v. Vélez, 813 F.3d 1, 19 (1st
                                            7
  4:20-cv-03101-RGK-PRSE Doc # 11 Filed: 12/01/20 Page 8 of 9 - Page ID # 44




Cir. 2016)); see also 29 U.S.C. § 3254(12) (“Nothing in this subchapter shall be
construed to provide an individual with an entitlement to a service under this
subchapter.” (emphasis added)); Nevada Partners, Inc. v. Workforce Connections, No.
2:19-CV-767, 2019 WL 2518119, at *3 (D. Nev. June 18, 2019) (there is no
constitutionally protected property interest in WIOA grants)

        Therefore, Plaintiffs do not—and cannot—state a claim that Defendants violated
their alleged right to funds and support under the WIOA.

D. State-Law Claims

        When a district court dismisses federal claims over which it has original
jurisdiction, the balance of interests usually “‘will point toward declining to exercise
jurisdiction over the remaining state law claims.’” In re Canadian Import Antitrust
Litig., 470 F.3d 785, 792 (8th Cir. 2006) (quoting Carnegie-Mellon Univ. v. Cohill, 484
U.S. 343, 350 n.7 (1988)). See also Gibson v. Weber, 433 F.3d 642, 647 (8th Cir. 2006)
(“Congress unambiguously gave district courts discretion in 28 U.S.C. ' 1367(c) to
dismiss supplemental state law claims when all federal claims have been dismissed . . .
.”). Indeed, the Court of Appeals has “‘stress[ed] the need to exercise judicial restraint
and avoid state law issues wherever possible.’” Gregoire v. Class, 236 F.3d 413, 420
(8th Cir. 2000) (quoting Condor Corp. v. City of St. Paul, 912 F.2d 215, 220 (8th Cir.
1990)).

      Because the court is dismissing Plaintiff’s federal claims, the court will also
dismiss Plaintiff’s state-law claims without prejudice to reassertion in the proper forum.
See Labickas v. Arkansas State Univ., 78 F.3d 333, 334-35 (8th Cir. 1996) (per curiam)
(while district court had discretion to dismiss state-law claims, such claims should have
been dismissed without prejudice).

      Accordingly,

      IT IS ORDERED:



                                            8
  4:20-cv-03101-RGK-PRSE Doc # 11 Filed: 12/01/20 Page 9 of 9 - Page ID # 45




       1.     This case is dismissed in its entirety; specifically, Plaintiffs’ federal claims
are dismissed without prejudice for failure to state a claim upon which relief can be
granted, and Plaintiffs’ state-law claims are dismissed without prejudice to reassertion
in the proper forum.

       2.     Judgment shall be entered by separate document.

       DATED this 1st day of December, 2020.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge




                                              9
